DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-13 & 15 of related U.S. Patent No. 10,231,767. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 19 of the instant application recites a system for percutaneous repair of a first bone segment and a second bone segment of a fractured bone having a drill hole in each bone segment in a patient (See Claim 1, Lines 1-4 of the patent), the system comprising: a longitudinal member configured to contact the first bone segment and the second bone segment and having at least one opening (See Claim 1, Lines 5-9 of the patent); a first fastener assembly configured to be disposed through the at least one opening of the longitudinal member to hold the longitudinal member in place through the opening and the drill hole in the first bone segment, the first fastener assembly including a first inner fastener and a first outer fastener, wherein the first inner fastener includes a post having a shaft and a head flange integrally formed with the shaft (See Claim 1, Lines 10-18 of the patent); and a second fastener assembly configured to be disposed through the at least one opening of the longitudinal member to hold the longitudinal member in place through the opening and the drill hole in the second bone segment, the second fastener assembly including a second inner fastener and a second outer fastener, wherein the second inner fastener includes a post having a shaft and a head flange integrally formed with the shaft, wherein the longitudinal member has slots in each opening adapted to receive a respective head flange to engage each post into the longitudinal member, wherein each post can pivot relative to the longitudinal member between a collapsed position and an extended position (See Claim 1, Lines 19-36 of the patent).
As to Claims 20-24: Claims 20-24 of the instant application are substantially similar or identical to Claims 2-3 & 5-7 of the patent.
Claim 25 of the instant application recites a system for percutaneous repair of a first bone segment and a second bone segment of a fractured bone having a drill hole in each bone segment in a patient (See Claim 1, Lines 1-4 of the patent), the system comprising: a longitudinal member configured to contact the first bone segment and the second bone segment and having at least one opening (See Claim 1, Lines 5-9 of the patent); a first fastener assembly configured to be disposed through the at least one opening of the longitudinal member to hold the longitudinal member in place through the opening and the drill hole in the first bone segment, the first fastener assembly including a first inner fastener and a first outer fastener, wherein the first inner fastener includes a post having a shaft and a head flange integrally formed with the shaft, the head flange having an insertion tab (See Claim 1, Lines 10-18 of the patent); and a second fastener assembly configured to be disposed through the at least one opening of the longitudinal member to hold the longitudinal member in place through the opening and the drill hole in the second bone segment, the second fastener assembly including a second inner fastener and a second outer fastener, wherein the second inner fastener includes a post having a shaft and a head flange integrally formed with the shaft, the head flange having an insertion tab, wherein the longitudinal member has slots in each opening adapted to receive a respective insertion tab to engage each post into the longitudinal member, and wherein each post can pivot between a collapsed position with its head flange rotated below a bottom side of the longitudinal member and an extended position such that its shaft moves while its head flange remains fixed in position along the longitudinal member (See Claim 1, Lines 19-36 of the patent).
As to Claims 26-30: Claims 26-30 of the instant application are substantially similar or identical to Claims 2-3 & 5-7 of the patent.
Claim 31 of the instant application recites a kit for surgical repair of a fractured bone involving a first bone segment and a second bone segment (See Claim 8, Lines 1-3 of the patent), comprising: a first tether and a second tether each having a proximal end and a distal end (See Claim 8, Lines 4-6 of the patent); a longitudinal member having at least one opening configured to receive a first fastener assembly and a second fastener assembly, wherein the longitudinal member is configured to be in contact with the first and second bone segments (See Claim 8, Lines 7-13 of the patent) of the patent); a first fastener assembly having a longitudinal channel configured for passing the first tether therethrough and further configured to hold the longitudinal member against the first bone segment, the first fastener assembly including a first inner fastener and a first outer fastener, wherein the first inner fastener includes a post having a shaft and a head flange integrally formed with the shaft (See Claim 8, Lines 14-22 of the patent); and a second fastener assembly having a longitudinal channel configured for passing the second tether therethrough and further configured to hold the longitudinal member against the second bone segment, the second fastener assembly including a second inner fastener and a second outer fastener, wherein the second inner fastener includes a post having a shaft and a head flange integrally formed with the shaft, wherein the longitudinal member has slots in each opening adapted to receive a respective head flange to engage each post into the longitudinal member, wherein each post can pivot about the head flange between a collapsed position and an extended position (See Claim 8, Lines 23-40 of the patent).
As to Claims 32-38: Claims 32-38 of the instant application are substantially similar, found in, or identical to Claims 8-13 & 15 of the patent.

Claim Objections
Claim 19 is objected to because of the following informalities and should be amended as follows for clarity purposes (see the 112(b) rejection below for further details): “19. (New) A system for percutaneous repair of a first bone segment and a second bone segment of a fractured bone having a drill hole in each bone segment in a patient, the system comprising: a longitudinal member configured to contact the first bone segment and the second bone segment and having at least [[one]] a first opening and a second opening; a first fastener assembly configured to be disposed through the first opening of the longitudinal member to hold the longitudinal member in place through the first opening and the drill hole in the first bone segment, the first fastener assembly including a first inner fastener and a first outer fastener, wherein the first inner fastener includes a first post having a first shaft and a first head flange integrally formed with the first shaft; and a second fastener assembly configured to be disposed through the second opening of the longitudinal member to hold the longitudinal member in place through the second opening and the drill hole in the second bone segment, the second fastener assembly including a second inner fastener and a second outer fastener, wherein the second inner fastener includes a second post having a second shaft and a second head flange integrally formed with the second shaft, wherein comprises slots adapted to receive a respective one of the first or second head flanges to engage each post [[into]] with the longitudinal member, wherein each post can pivot relative to the longitudinal member between a collapsed position and an extended position.”. Appropriate correction is required.

Claim 25 is objected to because of the following informalities and should be amended as follows for clarity purposes (see the 112(b) rejection below for further details): 
“25. (New) A system for percutaneous repair of a first bone segment and a second bone segment of a fractured bone having a drill hole in each bone segment in a patient, the system comprising: a longitudinal member configured to contact the first bone segment and the second bone segment and having at least [[one]] a first opening and a second opening; a first fastener assembly configured to be disposed through the first opening of the longitudinal member to hold the longitudinal member in place through the first opening and the drill hole in the first bone segment, the first fastener assembly including a first inner fastener and a first outer fastener, wherein the first inner fastener includes a first post having a first shaft and a first head flange integrally formed with the first shaft, the first head flange having [[an]] a first insertion tab; and a second fastener assembly configured to be disposed through the second opening of the longitudinal member to hold the longitudinal member in place through the second opening and the drill hole in the second bone segment, the second fastener assembly including a second inner fastener and a second outer fastener, wherein the second inner fastener includes a second post having a second shaft and a second head flange integrally formed with the second shaft, the second head flange having [[an]] a second insertion tab, wherein comprises slots adapted to receive a respective one of the first or second insertion tabs to engage each post [[into]] with the longitudinal member, and wherein each post can pivot between a collapsed position with its head flange rotated below a bottom side of the longitudinal member and an extended position such that its shaft moves while its head flange remains fixed in position along the longitudinal member.” Appropriate correction is required.
Claim 31 is objected to because of the following informalities and should be amended as follows for clarity purposes (see the 112(b) rejection below for further details): 
“31. (New) A kit for surgical repair of a fractured bone involving a first bone segment and a second bone segment, comprising: a first tether and a second tether each having a proximal end and a distal end; a longitudinal member having at least a first opening and a second opening, the first opening configured to receive a first fastener assembly and the second opening configured to receive a second fastener assembly, wherein the longitudinal member is configured to be in contact with the first and second bone segments; a first fastener assembly having a longitudinal channel configured for passing the first tether therethrough and further configured to hold the longitudinal member against the first bone segment, the first fastener assembly including a first inner fastener and a first outer fastener, wherein the first inner fastener includes a first post having a first shaft and a first head flange integrally formed with the first shaft; and a second fastener assembly having a longitudinal channel configured for passing the second tether therethrough and further configured to hold the longitudinal member against the second bone segment, the second fastener assembly including a second inner fastener and a second outer fastener, wherein the second inner fastener includes a second post having a second shaft and a second head flange integrally formed with the second shaft, wherein comprises slots adapted to receive a respective one of the first and second head flanges to engage each post [[into]] with the longitudinal member, wherein each post can pivot about the head flange between a collapsed position and an extended position.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 at Lines 4-5 recites “a longitudinal member configured to contact the first bone segment and the second bone segment and having at least one opening;”, Lines 6-7 recite “a first fastener assembly configured to be disposed through the at least one opening of the longitudinal member”, and Lines 11-12 recite “a second fastener assembly configured to be disposed through the at least one opening of the longitudinal member” which renders the claim indefinite as it is unclear if the second fastener assembly is disposed through the same opening as the first fastener assembly or a separate opening since the longitudinal member only recites “at least one opening”. It appears from the specification and disclosure that the first and second fastener assemblies are each disposed in separate openings within the longitudinal member and there is nothing indicating that one opening accepts bother first and second fastener assemblies. For purposes of examination, the claim is being interpreted as “a longitudinal member configured to contact the first bone segment and the second bone segment and having at least a first opening and a second opening;”, “a first fastener assembly configured to be disposed through the first opening of the longitudinal member”, and “a second fastener assembly configured to be disposed through the second opening of the longitudinal member”. Appropriate correction is required.
Claim 25 at Lines 4-5 recites “a longitudinal member configured to contact the first bone segment and the second bone segment and having at least one opening;”, Lines 6-7 recite “a first fastener assembly configured to be disposed through the at least one opening of the longitudinal member”, and Lines 11-12 recite “a second fastener assembly configured to be disposed through the at least one opening of the longitudinal member” which renders the claim indefinite as it is unclear if the second fastener assembly is disposed through the same opening as the first fastener assembly or a separate opening since the longitudinal member only recites “at least one opening”. It appears from the specification and disclosure that the first and second fastener assemblies are each disposed in separate openings within the longitudinal member and there is nothing indicating that one opening accepts bother first and second fastener assemblies. For purposes of examination, the claim is being interpreted as “a longitudinal member configured to contact the first bone segment and the second bone segment and having at least a first opening and a second opening;”, “a first fastener assembly configured to be disposed through the first opening of the longitudinal member”, and “a second fastener assembly configured to be disposed through the second opening of the longitudinal member”. Appropriate correction is required.
Claim 25 at Lines 17-20 recites the limitation “and wherein each post can pivot between a collapsed position with its head flange rotated below a bottom side of the longitudinal member and an extended position such that its shaft moves while its head flange remains fixed in position along the longitudinal member.” which renders the claim indefinite as it is unclear how each post can pivot in a manner where its shaft moves while its head flange remains fixed in position with respect to the longitudinal member since the head flange is integrally formed with the shaft of the post as recited in Lines 6-15. For purposes of examination, the limitation is being interpreted as “and wherein each post can pivot between a collapsed position with its head flange rotated below a bottom side of the longitudinal member and an extended position”. Appropriate correction is required. 
Claim 31 at Lines 4-5 recites “a longitudinal member having at least one opening configured to receive a first fastener assembly and a second fastener assembly”, which renders the claim indefinite as it is unclear if the second fastener assembly is disposed through the same opening as the first fastener assembly or a separate opening since the longitudinal member only recites “at least one opening”. It appears from the specification and disclosure that the first and second fastener assemblies are each disposed in separate openings within the longitudinal member and there is nothing indicating that one opening accepts bother first and second fastener assemblies. For purposes of examination, the claim is being interpreted as “a longitudinal member having at least a first opening and a second opening, the first opening configured to receive a first fastener assembly and the second opening configured to receive a second fastener assembly;”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22 & 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fell et al. (US PG Pub No. 2010/0331892) in view of Klaue (US Patent No. 6,454,770).
Regarding Claims 19-22 & 24 as best understood, Fell et al. discloses a system for the percutaneous repair of a first bone segment and a second bone segment of a fractured bone having a drill hole in each bone segment in a patient including: a longitudinal member (16, Fig. 3, Paragraph [0042]) configured to contact the first bone segment and the second bone segment and having at least a first opening and a second opening (hole 18 and elongated slots 20, Figs. 3 & 18, Paragraph [0042] states that “The bone plate 16 can be constructed with any combination of holes 18 and elongated slots 20 for achieving the desired stability. With reference to FIG. 18, a non-limiting example includes a single hole 18 and three elongated slots 20. Providing a bone plate 16 with one or more elongated slots 20 allows the hole locations in the bone to be more flexible along each slot 20 for bone plate location, thus less precision is required. This is especially beneficial when positioning a bone plate 16 along the more curved elements of the ribs.”); a first fastener assembly (22, 24, Fig. 5 & 18-19) configured to be disposed through the first opening of the longitudinal member to hold the longitudinal member in place through the first opening and the drill hole in the first bone segment (Figs. 16-18, Paragraphs [0047-0048]); and a second fastener assembly (22, 24, Figs. 5 & 16-19) configured to be disposed through the second opening of the longitudinal member to hold the longitudinal member in place through the second opening and the hole in the second bone segment (Paragraphs [0047-0048]); wherein the first and second fastener assemblies each include a first inner fastener (22, Fig. 5 & 18-19) and a first outer fastener/locking cap (24, Fig. 5 & 18, Paragraph [0048]), wherein a portion of each locking cap is rounded in shape (outer upper surface 24, Fig. 5) and has at least one external drive feature (shoulder 26 of 24, Fig. 19, Paragraph [0048]); wherein each first inner fastener includes a lobed threaded post (threaded shank portion of 22 with lobe threads, Fig. 5) comprising a shaft and a head flange (head of 22, Fig. 5) integrally formed with the shaft; wherein each post can pivot relative to the longitudinal member between a collapsed position and an extended position (Examiner notes that the collapsed position of 22 would be during insertion via multiple angles into one of the openings 20 and the extended position of 22 would be once the connection was made between 22 and 24 through the respective opening 20 and bone portion at their final, secured position.). 
Fell et al. does not disclose wherein each opening comprises slots adapted to receive a respective one of the head flanges to pivotally engage each post with the longitudinal member.
Klaue discloses a bone plate system (Figs. 1-5) comprising an elongated bone plate (1, Figs. 1, 3-5) configured to be fastened to bone (Abstract), and a plurality of bone fasteners (7 & 11, Figs. 4-5) configured to be inserted within apertures (plate holes 3, Figs. 1, 3-5) formed through the bone plate, wherein the fasteners each comprise a head with a tapered cone or spherical shape (12, Figs. 4-5, Col. 3, Lines 12-51), and wherein each aperture comprises a tapered upper and lower slot in the form of a tapered countersink (tapered upper and lower countersinks 5, Fig. 3-4, Col. 3, Lines 4-11) formed therein for better accommodating the heads of the fasteners inserted therein. One having ordinary skill in the art would recognize that providing tapered countersinks in a plate aperture further allow a fastener inserted therein to be inserted at multiple angles prior to complete installation thereof into the plate and the bone below.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the head of each inner fastener of Fell et al. to be tapered as taught by Klaue and modify the openings of the longitudinal member of the system of Fell et al. to add upper and lower tapered countersinks formed therein as taught by Klaue in order to allow the fasteners to be inserted into and engage with the plate holes at multiple angles and allow the plate to better accommodate the heads of the fasteners inserted therein.

Claims 25-28, 30-33, & 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fell et al. (US PG Pub No. 2010/0331892) in view of Gorhan et al. (US Patent No. 7,935,137).
Regarding Claim 25-28 & 30 as best understood, Fell et al. discloses a system for the percutaneous repair of a first bone segment and a second bone segment of a fractured bone having a drill hole in each bone segment in a patient including: a longitudinal member (16, Fig. 3, Paragraph [0042]) configured to contact the first bone segment and the second bone segment and having at least a first opening and a second opening (hole 18 and elongated slots 20, Figs. 3 & 18, Paragraph [0042] states that “The bone plate 16 can be constructed with any combination of holes 18 and elongated slots 20 for achieving the desired stability. With reference to FIG. 18, a non-limiting example includes a single hole 18 and three elongated slots 20. Providing a bone plate 16 with one or more elongated slots 20 allows the hole locations in the bone to be more flexible along each slot 20 for bone plate location, thus less precision is required. This is especially beneficial when positioning a bone plate 16 along the more curved elements of the ribs.”); a first fastener assembly (22, 24, Fig. 5 & 18-19) configured to be disposed through the first opening of the longitudinal member to hold the longitudinal member in place through the first opening and the drill hole in the first bone segment (Figs. 16-18, Paragraphs [0047-0048]); and a second fastener assembly (22, 24, Figs. 5 & 16-19) configured to be disposed through the second opening of the longitudinal member to hold the longitudinal member in place through the second opening and the drill hole in the second bone segment (Paragraphs [0047-0048]); wherein the first and second fastener assemblies each include an inner fastener (22, Fig. 5 & 18-19) and an outer fastener/locking cap (24, Fig. 5 & 18, Paragraph [0048]), wherein a portion of each locking cap is rounded in shape (outer upper surface 24, Fig. 5) and has at least one external drive feature (shoulder 26 of 24, Fig. 19, Paragraph [0048]); wherein each first inner fastener includes a lobed threaded post (threaded shank portion of 22 with lobe threads, Fig. 5) comprising a shaft and a head flange (head of 22, Fig. 5) integrally formed with the shaft, wherein each post can pivot between a collapsed position and an extended position (Examiner notes that the collapsed position of 22 would be during insertion via multiple angles into one of the openings 20 and the extended position of 22 would be once the connection was made between 22 and 24 through the respective opening 20 and bone portion at their final, secured position.). 
Fell et al. does not disclose wherein each head flange has an insertion tab, wherein each opening comprises slots adapted to receive a respective one of the head flanges to pivotally engage each post with the longitudinal member, wherein each post can pivot between a collapsed position with its head flange rotated below a bottom side of the longitudinal member and an extended position.
Gorhan et al. discloses a bone plate system (10, Figs. 1-4B, Col. 3, Line 63 – Col. 6, Line 4) comprising an elongated bone plate (14, Fig. 1) configured to be fastened to bone (Col. 3, Lines 57-66), and a plurality of bone fasteners (12, Fig. 3) each configured to be pivotally/rotatably disposed within one of the apertures (apertures 16, Fig. 1) formed through the bone plate, each fastener comprising a partially spherical head (36, Figs. 2D, 3, 4C) comprising a plurality of deflectable insertion tabs (52, Fig. 3) configured to enable inward or outward flexing and deformation of the head (Col. 4, Line 64 – Col. 5, Line 10) and a hollow interior region (48) comprising a circumferential groove (56) configured to receive an integrated locking mechanism therein (locking mechanism 18 in the form of ring 18a, Fig. 4A-4B, 4D-4E, Col. 3, Lines 63 – Col. 6, Line 22), wherein each aperture comprises a central slot (28, Fig. 2B-2C) formed therein having a diameter larger than the diameter of the rest of the aperture (Col. 4, Lines 16-24) for pivotal engagement with the head of one of the fasteners inserted therein (Fig. 2D), and wherein each fastener is prevented from backing out of the aperture in the plate (Fig. 2D) via the locking mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the head of each inner fastener of Fell et al. with the partially spherical slotted head comprising an inner locking ring as taught by Gorhan et al. and modify the openings of the longitudinal member of the system of Fell et al. to include a central slot formed therein for engaging with the head as taught by Gorhan et al. in order to allow the fasteners to be inserted into and engage with the plate holes at multiple angles and allow the plate to better accommodate and secure the fasteners inserted therein.
Regarding Claim 31-33 & 36-38 as best understood, Fell et al. discloses a kit and system for the percutaneous repair of a first bone segment and a second bone segment of a fractured bone having a drill hole in each bone segment in a patient including: comprising a first and second tether (32, Figs. 5-7 & 19) each having a proximal end (34) and a distal end (35) configured to be inserted into a first and second guide tubes (trocar 10, Figs. 6 & 19); a drive tool (30, Fig. 11 & 19) having a longitudinal channel configured to pass a tether (32, Fig. 19, Paragraph [0071]) therethrough; a longitudinal member (16, Fig. 3, Paragraph [0042]) configured to contact the first bone segment and the second bone segment and having at least a first opening and a second opening (hole 18 and elongated slots 20, Figs. 3 & 18, Paragraph [0042] states that “The bone plate 16 can be constructed with any combination of holes 18 and elongated slots 20 for achieving the desired stability. With reference to FIG. 18, a non-limiting example includes a single hole 18 and three elongated slots 20. Providing a bone plate 16 with one or more elongated slots 20 allows the hole locations in the bone to be more flexible along each slot 20 for bone plate location, thus less precision is required. This is especially beneficial when positioning a bone plate 16 along the more curved elements of the ribs.”); a first fastener assembly (22, 24, Fig. 5 & 18-19) having a longitudinal channel (Figs.  4-5) configured for passing the first tether therethrough and further configured to hold the longitudinal member against the first bone segment (Figs. 16-18, Paragraphs [0047-0048]); and a second fastener assembly (22, 24, Figs. 5 & 16-19) having a longitudinal channel (Figs. 4-5) configured for passing the second tether therethrough and further configured to hold the longitudinal member against the second bone segment (Figs. 16-18, Paragraphs [0047-0048]); wherein the first and second fastener assemblies each include an inner fastener (22, Fig. 5 & 18-19) and an outer fastener/locking cap (24, Fig. 5 & 18, Paragraph [0048]); wherein each first inner fastener includes a threaded post (threaded shank portion of 22 with lobe threads, Fig. 5) comprising a shaft and a head flange (head of 22, Fig. 5) integrally formed with the shaft, wherein each post can pivot between a collapsed position and an extended position (Examiner notes that the collapsed position of 22 would be during insertion via multiple angles into one of the openings 20 and the extended position of 22 would be once the connection was made between 22 and 24 through the respective opening 20 and bone portion at their final, secured position.). 
Fell et al. does not disclose wherein each head flange has an insertion tab, wherein each opening comprises slots adapted to receive a respective one of the head flanges to pivotally engage each post with the longitudinal member, wherein each post can pivot between a collapsed position with its head flange rotated below a bottom side of the longitudinal member and an extended position.
Gorhan et al. discloses a bone plate system (10, Figs. 1-4B, Col. 3, Line 63 – Col. 6, Line 4) comprising an elongated bone plate (14, Fig. 1) configured to be fastened to bone (Col. 3, Lines 57-66), and a plurality of bone fasteners (12, Fig. 3) each configured to be pivotally/rotatably disposed within one of the apertures (apertures 16, Fig. 1) formed through the bone plate, each fastener comprising a partially spherical head (36, Figs. 2D, 3, 4C) comprising a plurality of deflectable insertion tabs (52, Fig. 3) configured to enable inward or outward flexing and deformation of the head (Col. 4, Line 64 – Col. 5, Line 10) and a hollow interior region (48) comprising a circumferential groove (56) configured to receive an integrated locking mechanism therein (locking mechanism 18 in the form of ring 18a, Fig. 4A-4B, 4D-4E, Col. 3, Lines 63 – Col. 6, Line 22), wherein each aperture comprises a central slot (28, Fig. 2B-2C) formed therein having a diameter larger than the diameter of the rest of the aperture (Col. 4, Lines 16-24) for pivotal engagement with the head of one of the fasteners inserted therein (Fig. 2D), and wherein each fastener is prevented from backing out of the aperture in the plate (Fig. 2D) via the locking mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the head of each inner fastener of Fell et al. with the partially spherical slotted head comprising an inner locking ring as taught by Gorhan et al. and modify the openings of the longitudinal member of the system of Fell et al. to include a central slot formed therein for engaging with the head as taught by Gorhan et al. in order to allow the fasteners to be inserted into and engage with the plate holes at multiple angles and allow the plate to better accommodate and secure the fasteners inserted therein.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fell et al. (US PG Pub No. 2010/0331892) in view of Gorhan et al. (US Patent No. 7,935,137) as applied to Claim 31 above and further in view of Buckman et al. (Canadian Patent Appl. No. 2361282).
Regarding Claim 34, the combination of Fell et al. and Gorhan et al. discloses the claimed invention as stated above, except wherein the kit includes an incision template. 
Buckman et al. discloses a kit for use in a patient’s chest, including an incision template (Fig. 1A-1B, Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the kit of Fell et al. and Gorhan et al. with an incision template as taught by Buckman et al. in order to provide the kit with a means for anatomically identifying a preselected location for access to the underlying tissue of the chest. 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fell et al. (US PG Pub No. 2010/0331892) in view of Gorhan et al. (US Patent No. 7,935,137) as applied to Claim 31 above and further in view of Har-Shai et al. (U.S. Patent No. 6,200,318).
Regarding Claim 35, the combination of Fell et al. and Gorhan et al. discloses the claimed invention as stated in Claim 31 above, including wherein the kit includes a drill guide (42, Fig. 13 & 19 of Fell) capable of being received through positioning forceps for facilitating drilling a hole in a bone segment; except wherein the kit includes a positioning forceps configured to engage a bone segment.
Har-Shai et al. discloses a kit for fixation in chest surgery, including an approximation tool in the form of forceps (1, Figs. 1-2, Col. 4, Lines 19-56). Har-Shai et al. teaches the forceps for the purpose of engaging a bone segment during a procedure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the kit of Fell et al. and Gorhan et al. with positioning forceps as taught by Har-Shai et al. in order to provide the kit with a means for grasping portions of bone during a fixation procedure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775